Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarno (US 6695520 B1) in view of French (US 20150146372 A1).
With regard claim 1, Sarno discloses A host casing of an electronic device (abstract; fig 1-5), comprising: a housing, wherein a front side of the housing has an opening (at least fig 1; the housing with openings to receive device 2); a dummy cover disposed in the opening of the housing (at least fig 2; the cover structure which can cover the user’s vision or block user’s view); and a disassembly and assembly structure disposed inside the housing (at least fig 1, the structure is configured to buckle with the dummy cover and caused the device to be disassembly and assembly), wherein the disassembly and assembly structure is configured to buckle with the dummy cover (at least fig 1 or fig 2; see also col. 4, lines 15-40). 
Sarno lacks teaching : wherein the housing comprises a board layer disposed inside the housing to partition inside of the housing into an upper layer and a lower layer, and the disassembly and assembly structure is located on an upper surface of the board layer. 
French disclosed a host casing comprising: the housing comprises a board layer disposed inside the housing to partition inside of the housing into an upper layer and a lower layer (at least Fig 3, the board layer with hole 14), and the disassembly and assembly structure is located on an upper surface of the board layer (the upper surface where the disassembly and assembly structure, 36, 30 and associated parts is located; Examiner consider as upper surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (board layer disposed inside the housing to partition inside of the housing into an upper layer and allow the device to slide in/out) and modify to previous discussed structure (modified to the Sarno’s housing) so as to further support or allow the device to slide in/out easily for the modified structure. 
Regarding claim 2, modified Sarno further disclosed the disassembly and assembly structure is further configured to release the dummy cover and simultaneously push the dummy cover out of the opening (at least fig 1 or fig 2; see also col. 4, lines 15-40).
Regarding claim 10, modified Sarno further disclosed a resetting member (at least fig 2; the structure is configured to drive the disassembly and assembly structure to reset because the external force is released; Examiner consider as a resetting member; see also col. 4, lines 15-40) coupled to the housing and the disassembly and assembly structure, wherein the disassembly and assembly structure is configured to be switched from buckling with the dummy cover to being released from the dummy cover in response to an external force (at least fig 1 or fig 2; see also col. 4, lines 15-40), and the resetting member is configured to drive the disassembly and assembly structure to reset because the external force is released (at least fig 1 or fig 2; see also col. 4, lines 15-40).

Allowable Subject Matter
Claims 3 and dependent claims 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 3, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a buckling member located on the upper surface of the board layer, wherein one end of the buckling member movably passes through the board layer, and the buckling member is configured to pass through the board layer to buckle with the dummy cover; an unbuckling member movably disposed on the upper surface of the board layer; and a pushing member movably disposed on the upper surface of the board layer; wherein the buckling member is further configured to release the dummy cover under pushing by the unbuckling member, and the pushing member is configured to push the dummy cover out of the opening under linkage of the unbuckling member, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Sarno (US 6695520 B1) in view of French (US 20150146372 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “That is, in Sarno, the assembly 3 is not located on a board layer for partitioning inside of the rack 1 into two layers. Furthermore, even assuming that the element of the rack 1, which is used to buckle with anchoring means 6 of the assembly 3, is interpreted as the disassembly and assembly structure of the present invention, this element is also disposed on the side walls of the rack 1 and in the opening of the rack 1. However, this element is not located on a board layer for partitioning inside of the rack 1 into two layers. Moreover, FIGS. 1-2 of Sarno clearly show that the rack 1 does not have A board layer for partitioning inside thereof.” (pages 8 to the end).
Examiner’s Answer: Examiner respectfully disagrees and notes that: Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841